PER CURIAM.
On August 25, 1970, appellant filed her motion seeking a thirty day extension for filing the transcript and statement of facts in this cause. Appellees, City of Seguin *103and Southwestern Bell Telephone Company, have each filed a reply in opposition to such motion and seek a dismissal of such cause for failure to timely perfect the appeal.
Appellant seeks to appeal from a final judgment signed on June 24, 1970, after a non-jury trial. No motion for new trial was filed. Notice of appeal was given on July 23, 1970, and the appeal bond was filed on July 24, 1970.
Rule 353, Texas Rules of Civil Procedure, requires notice of appeal to be given or filed within ten days after the judgment or order overruling motion for new trial is rendered. Such requirement is jurisdictional. Brown v. Vander Stucken, 435 S.W.2d 609 (Tex.Civ.App.—San Antonio 1968, no writ); Werner v. Murray, 430 S.W.2d 126 (Tex.Civ.App.—San Antonio 1968, writ ref’d); Standard Insurance Company v. Teague Brick & Tile Company, 425 S.W.2d 63 (Tex.Civ.App.—Waco 1968, writ ref’d); Appellate Proceduce in Texas, Sec. 4.2. Since the notice of appeal was not timely given, we lack jurisdiction to review the judgment below.
Appellant’s motion for an extension of time is denied and the appeal is dismissed.